DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/618,566 filed on December 02, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carruthers (Pub. No. US 20210097315).
Regarding claim 1, Carruthers discloses an automobile dashcam system comprising: a camera unit (100) for recording image information or picture information of a view around a vehicle (Figs. 1-2, ¶0053: The forward camera 212 image data may be processed to provide various features, including for example vehicle and obstacle detection, road sign detection, pedestrian detection); an image processing unit (200) for receiving the image information or the picture information from the camera unit (100) (¶0047: The in-vehicle monitoring device 102 further comprises a number of components in communication with the processing device 202. As depicted the components include a forward camera 212 and a rear camera 214) and converting the information into a digital signal to generate digital image information or digital picture information (the in-vehicle monitoring device of Carruthers includes cameras and a processing device  such as a central processing unit (CPU), programmable controller or microcontroller, an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA). Converting image information obtained by the cameras into digital signal is inherent process); a continuous image storing unit (300) (storage 232) for receiving the digital image information or the digital picture information from the image processing unit (200) to continuously store the information in real time (¶¶0039, 0051: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored); an impact sensor unit (400) for detecting impact applied from an outside to generate impact information (¶0053:The data processing component 244 may also process sensor data, such as accelerometer data, and telematics data received from the vehicle to identify possible events or triggers such as hard braking, acceleration, impacts etc.); a motion sensor unit (500) for detecting motion of a user to generate motion information (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data…The image data may comprise one or more frames captured from the camera and may include movement such as waving); a control unit (600) for receiving and processing the impact information or the motion information from the impact sensor unit (400) (¶0053: The data processing component 244 may also process sensor data, such as accelerometer data, and telematics data received from the vehicle to identify possible events or triggers such as hard braking, acceleration, impacts etc.) or the motion sensor unit (500) (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data…The image data may comprise one or more frames captured from the camera and may include movement such as waving); an event image storing unit (700) for receiving and storing the digital image information and the digital picture information stored in the continuous image storing unit (300) according to the impact information (¶¶0053, 0056, 0060: if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred. Subsequent transfer of the video may occur when a suitable communication channel is available. ..the flagged videos may be transferred to a user's mobile device. Note that the mobile device has a memory (312) that stores data. See Fig. 3, ¶0064) and the motion information (¶0039: The triggered action may depend upon the detected gesture and may include for example, capturing a picture from the front and/or rear camera, capturing a short video from the front and/or rear camera, and/or flagging a portion of a video or short video captured from the front and/or rear camera for permanent storage or for transferring to another device); a display unit (800) for displaying the image information and the picture information obtained by the camera unit (100) (¶0059: The mobile device 300 may be able to connect to the in-vehicle monitoring device and stream data from the device such as video streams from the forward and/or rear camera. Further, the mobile device may receive and display vehicle data from the in-vehicle monitoring device); an audio unit (900) for generating sound information of the image information obtained by the camera unit (100) (¶0056: send one or more notifications to one or more users, which may include captured images, video and/or audio captured from the cameras); and an input unit (1000) for inputting a control command to the control unit (600) (¶¶0050, 0057: A device control component 248 may provide functionality for controlling operation of the in-vehicle monitoring device 102. ¶0050: The in-vehicle monitor's functionality 238 may be provided through various components or modules, which may be configured by the execution of instructions stored in memory by the processing device 202).

Regarding claim 6, Carruthers discloses the automobile dashcam system according to claim 1, wherein if the continuous image storing unit (300) reaches a full capacity, the control unit (600) sequentially overwrites the oldest digital image information or the oldest digital picture information by new digital image information or new digital picture information ( ¶0039: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored, and when storage on the device reaches a particular level, new short videos may overwrite previously stored short videos starting with the oldest).
Regarding claim 7, Carruthers discloses the automobile dashcam system according to claim 1, wherein if the control unit (600) receives the impact information from the impact sensor unit (400), the control unit (600) sends a part of the digital image information, which is stored in the continuous image storing unit (300) immediately before the impact information is received, to the event image storing unit (700) to store it, and stores the digital image information, which is obtained by the camera unit (100) during a predetermined time after the impact information is 700) (¶¶0053, 0056: The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred. ¶0039: flagging a portion of a video or short video captured from the front and/or rear camera for permanent storage or for transferring to another device).
Regarding claim 8, Carruthers discloses the automobile dashcam system according to claim 1, wherein the control unit (600) executes any one of a predetermined-time image storing function and a still image storing function according to setting of the user if the control unit (600) receives the motion information from the motion sensor unit (500) (¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user. .. For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
Regarding claim 9, Carruthers discloses the  automobile dashcam system according to claim 8, wherein in a case where the control unit (600) executes the predetermined-time image storing function according to the setting of the user (¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user), if the control unit (600) receives the motion information from the motion sensor unit (500), the control unit (600) sends a part of the digital image information, which is stored in the continuous image storing unit (300) immediately before the motion information is received, to the event image storing unit (700) to store it, and stores the digital image information, which is obtained by the camera unit (100) during a predetermined time after the motion information is received, in the event image storing unit (700) (¶¶0053, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
Regarding claim 10, Carruthers discloses the automobile dashcam system according to claim 8, wherein in a case where the control unit (600) executes the still picture storing function according to the setting of the user  (¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user), if the control unit (600) receives the motion information from the motion sensor unit (500), the control unit (600) instructs the camera unit (100) to obtain the picture information and to store it in the event image storing unit (700) (¶¶0053, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
Regarding claim 11, Carruthers discloses a method for controlling storage of an image in an automobile dashcam system through motion recognition, the method comprising: a step (A) of setting a control unit (600) to execute any one of a predetermined-time image storing function and a still image storing function according to motion information (Figs. 1-3, ¶0051: The data capture functionality 240 may provide functionality for capturing data from numerous sources, including the forward camera 212 and rear camera 214. ...The video data may be stored in short video segments, such as for example between 30 seconds to 5 minutes in length, in a rolling window…Additionally, the data capture functionality 240 may periodically capture, such as for example between every 1 to 5 seconds, still images from the front camera and/or rear camera to provide a time-lapse video of a trip. The time-lapse may be captured for a particular trip, which may be specified by the user, or may be determined automatically by the in-vehicle monitoring device); a step (B) of obtaining image information and picture information by a camera (100) (¶0051: The data capture functionality 240 may provide functionality for capturing data from numerous sources, including the forward camera 212 and rear camera 214. The data capturing functionality 240 may control details of how the data is captured, including for example, frame rates, resolutions, encoding and compression); a step (C) of converting the image information and the picture information into digital image information and digital picture information by an image processing unit (200) (the in-vehicle monitoring device of Carruthers includes cameras and a processing device  such as a central processing unit (CPU), programmable controller or microcontroller, an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA). Converting image information obtained by the cameras into digital signal is inherent process); a step (D) of storing the digital image information and the digital picture information by a continuous image storing unit (300) (¶0039, 0051: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored); a step (E) of detecting motion of a user and generating motion information according to the detected motion to send it to the control unit (¶¶0050, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera), by a motion sensor unit (500) (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data); and a step (F) of processing the motion information by the control unit (600) (¶0052: The data processing functionality 242 may process data including the data received from the forward camera 212 and the rear camera 214, as well as sensor data and external data. The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data).

Regarding claim 15, claim 15 is directed to a method claim and includes limitations analogous to claim 9. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 15.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carruthers (Pub. No. US 20210097315) in view of Igaki et al. (Pub. No. US 20120019165 A1). 

Regarding claim 2, Carruthers does not explicitly disclose wherein the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared human body detecting sensor which detects the motion of the user by infrared rays.
However, Igaki discloses the automobile dashcam system according to claim 1, wherein the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared (Fig. 1, ¶0196: The MCU 36 also detects a hand gesture of the user of the mobile telephone device 50 on the basis of the PS measurement value which indicates the reflected light intensity of the infrared LEDs 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carruthers  to include wherein the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared human body detecting sensor which detects the motion of the user by infrared rays as taught by Igaki for providing a touchless sensor for detecting proximity and movement of an object without contact (Igaki: abstract). 

Regarding claim 3, Carruthers discloses detecting motion of the user around the dashcam system (Carruthers: ¶¶0036-0037). However does not explicitly disclose the automobile dashcam system according to claim 2. Igaki further discloses wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around the dashcam system.
 Igaki  discloses wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around(¶0196: The MCU 36 also detects a hand gesture of the user of the mobile telephone device 50 on the basis of the PS measurement value which indicates the reflected light intensity of the infrared LEDs 31. Note that Igaki suggests that the touchless sensor may be suitable for digital video cameras, car navigation systems etc.) and generate an infrared signal, an amplifier (560) for amplifying the detected infrared signal (¶0127: The amplifier 7 amplifies only the pulse component of the photocurrent generated by the infrared light sensor 6), and a comparator (570) for converting the amplified signal into a digital signal (¶0127:The A/D converter 8 converts the analog voltage outputted from the amplifier 7 into a digital signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carruthers  to include wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around the dashcam system as taught by Carruthers-Igaki for providing a touchless sensor for detecting proximity and movement of an object without contact (Igaki: abstract). 

Regarding claim 4, Carruthers does not explicitly disclose wherein the motion sensor unit (500) detects the motion of the user by a proximity sensing photo sensor consisting of a light emitting device and a light receiving device.
However, Igaki discloses wherein the motion sensor unit (500) detects the motion of the user by a proximity sensing photo sensor consisting of a light emitting device and a light receiving device (¶0192: The infrared light .alpha. emitted from the infrared LED 31 is reflected by the reflecting object 34, and is incident on the proximity sensor 2...The reflecting object 34 is an ear or hand of the user.¶¶ 0209, 283: processing for determining the movement of the reflecting object 34 is performed based on the computation results). The motivation statement set forth above with respect to claim 2 applies here. 
. 
Claims 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carruthers (Pub. No. US 20210097315) in view of Igaki et al. (Pub. No. US 20120019165 A1) as applied to claim 4, and further in view of Seo (US 20120326630 A1).
Regarding claim 5, Carruthers in view of Igaki discloses the automobile dashcam system according to claim 4. Igaki further discloses wherein the motion sensor unit (500) includes a pulse generator (520) for generating a pulse of a regular interval to turn on or off an infrared light emitting diode (LED) (¶¶0125, 0178: The pulse generator 4 generates a pulse signal for driving the infrared LEDs 31 through 33), a sensor (550) which is a proximity sensing photo sensor capable of emitting the infrared LED to detect infrared pulse reflected from the user's body (¶0192: The infrared light .alpha. emitted from the infrared LED 31 is reflected by the reflecting object 34, and is incident on the proximity sensor 2. ..The reflecting object 34 is an ear or hand of the user) and convert it into a voltage, an amplifier (560) for amplifying the voltage outputted from the sensor (550) (¶0127: The amplifier 7 amplifies only the pulse component of the photocurrent generated by the infrared light sensor 6, and outputs an analog voltage whose level corresponds to the light intensity of the infrared light .alpha. incident on the infrared light sensor 6), and a comparator (570) for converting the amplified signal into a digital signal (¶00127: The A/D converter 8 converts the analog voltage outputted from the amplifier 7 into a digital signal). The motivation statement set forth above with respect to claim 2 applies here. 
530) for increasing a current applied to the LED to smoothly operate the LED, an LED protector (540) for interrupting the current applied to the LED to protect the LED when the generated pulse is maintained at a high value during a reference time or more.
However, Seo discloses a current booster (530) for increasing a current applied to the LED (abstract: The LED driver circuit, which may generate an LED driving voltage, may include a booster configured to generate the LED driving voltage in response to a control signal) to smoothly operate the LED (smoothly operating the LED is an intended result of the claim), an LED protector (540) for interrupting the current applied to the LED to protect the LED when the generated pulse is maintained at a high value during a reference time or more (¶0067: when the LED current signal PWMI is at a first level (or low level) and the detection voltage Vovp is the reference voltage Vref or higher, for example, when the output voltage Vout reaches a desired voltage level or higher, the booster controller 10 of FIG. 3 outputs not the pulse-width modulation signal PWM but the fixed level signal as the control signal D_SW and stops the operation of the booster 20 of FIG. 2. As a consequence, when no current is supplied to the LED array 121, the output voltage Vout may be prevented from being generated as a higher voltage level than a desired voltage level).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carruthers in view of Igaki  to include a current booster (530) for increasing a current applied to the LED to smoothly operate the LED, an LED protector (540) for interrupting the current applied to the LED to protect the LED when the generated pulse is maintained at a high value during a reference time or more as taught by 
Regarding claims 13-14, claims 13 and 14 are directed to a method claim and include limitations analogous to claim 5. Thus, claims 13 and 14 are rejected due to similar reasons set forth above with respect to claim 5.
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Fujinawa (US 20090051515 A1) describes an imaging apparatus and a drive recorder system mounted on a vehicle for imaging and recording a vicinity of the vehicle at an accident.
Yang (US 20120327232 A1) describes an automobile equipment control system that combines facial recognition, hand gesture recognition, voice recognition or head movement recognition device to provide various setting for automobile equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488